 

Exhibit 10.3

Coca-Cola Enterprises, Inc.

Form of Approved Option Agreement for Senior Officers in the United Kingdom

Under the UK Approved Subplan

Name of Optionee:

Number of Options, each one for one share of common stock of Coca-Cola
Enterprises, Inc.:

Grant Date:

Option Exercise Price:

Conditions to Vesting (“Service Date(s)”):

The terms and conditions applicable to the grant of approved stock options made
by Coca-Cola Enterprises, Inc. (the “Company”) to senior officers in the United
Kingdom are described below.

This grant was made under the Coca-Cola Enterprises, Inc. 2010 Incentive Award
Plan (the “Plan”) and the UK Approved Subplan (the “Subplan”), the terms of
which are incorporated into this document. In the event of any conflict between
the rules of the Plan and the Subplan, the provisions of the Subplan will
prevail. All capitalized terms in this Approved Option Agreement (the
“Agreement”) shall have the meaning assigned to them in this Agreement, the Plan
or the Subplan.

 

1. Grant of Options. A stock option is the right to purchase a share of the
Company’s stock (“Stock”) at a specified price. This is a grant of Approved
Options made under the Subplan.

The Exercise Price for these Approved Options is [Insert Option Exercise Price],
the closing price of a share of Stock on the Grant Date.

 

2. Vesting of Options. These Approved Options vest (become exercisable) at the
earliest of:

 

  a. As long as you are continuously employed by the Company or a Subsidiary,
according to the following schedule of Service Dates:

 

  b. Your death, Disability, Severance Termination or Retirement, to the extent
permitted under local law.

 

  c. Your Severance Termination within 24 months of a Change in Control of the
Company.

 

3. Duration of Options. Unless an earlier expiration date applies as a result of
your termination of employment, these Approved Options expire on the tenth
anniversary of the date of grant.



--------------------------------------------------------------------------------

 

4. Exercise of Options After Termination. Except as provided in Section 2, your
unvested Approved Options will be forfeited if your employment terminates before
the applicable Service Dates. Any Approved Options that are, or become, vested
at the time of your termination of employment may be exercised only up to the
earliest of the tenth anniversary of the Grant Date, or

 

  a. 36 months after your termination because of Disability, Severance
Termination or Retirement, to the extent permitted under local law.

 

  b. 12 months after your termination because of death.

 

  c. The remaining term of the Approved Option after your Severance Termination
within 24 months of a Change in Control of the Company.

 

  d. 6 months after your termination because of injury (which does not
constitute Disability).

 

  e. 6 months after your termination for any other reason.

 

5. Definitions. For purposes of this grant, the following definitions apply:

 

  a. “Disability” means your inability, by reason of a medically determinable
physical or mental impairment, to engage in any substantially gainful activity,
which condition, in the opinion of a physician approved of by the Company, is
expected to have a duration of not less than one year.

 

  b. “Retirement” means your termination of employment at or after you are age
55 and have provided a minimum of five years of service, provided you are not
terminated for Cause (as defined in subsection 5(c) of this Agreement).

 

  c. “Severance Termination” means your involuntary termination without Cause
or, within two years following a Change in Control of the Company, your
voluntary termination for Good Reason, provided you execute a release of all
potential claims against the Company. “Cause” shall be as defined in your
employment agreement and means (i) action on your part which materially damages
or risks materially damaging your or the Company’s reputation; or (ii) your
commission of serious misconduct or any serious breach or repeated or continued
breach (after your receipt of a warning in writing and your refusal or failure
to remedy such breach within a reasonable time) of your obligations under your
employment agreement; and “Good Reason” means your (i) demotion or diminution of
duties, responsibilities and status, (ii) a material reduction in base salary
and annual incentive opportunities, or (iii) assignment to a position requiring
relocation of more than 50 miles from your primary workplace.

 

6. Nontransferability of Options. Notwithstanding the terms of the Plan to the
contrary, Approved Options granted herein may not be transferred except as set
forth in the Subplan.

 

7. Exercise of Options. By following the procedures established from time to
time by the Company, you may exercise your Approved Options in either of these
two ways:

 

  a. Deliver a cheque for the Exercise Price, together with a notice of
exercise.

 

  b. Through a broker that handles the transaction for you.

 

2



--------------------------------------------------------------------------------

 

8. Responsibility for Taxes. You acknowledge that, regardless of any action the
Company or your employer takes with respect to any or all income tax, Primary or
Secondary Class 1 National Insurance Contributions, payroll tax, payment on
account or other tax-related items related to your participation in the Plan and
legally applicable to you (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
the Company and/or your employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Approved Options, including the grant, vesting or exercise of the
Approved Options, the subsequent sale of shares of Stock acquired pursuant to
such exercise and the receipt of any dividends; and (ii) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of the
Approved Options to reduce or eliminate your liability for Tax-Related Items or
achieve any particular tax result. Further, if you become subject to tax in more
than one jurisdiction between the date of grant and the date of any relevant
taxable event, you acknowledge that the Company and/or your employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

Prior to and as a condition of the exercise of the Approved Options, you will
pay or make adequate arrangements satisfactory to the Company and/or your
employer to satisfy all withholding obligations of the Company and/or your
employer. In this regard, you authorize the Company and/or your employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or your employer. If
withholding for the Tax-Related Items is not satisfied by these means, the
Company may sell or arrange for the sale of shares that you acquire to meet the
withholding obligation for Tax-Related Items.

Finally, you will pay to the Company or your employer any amount of Tax-Related
Items that the Company or your employer may be required to withhold as a result
of your participation in the Plan and the Subplan or your purchase of shares
that cannot be satisfied by the means previously described.

 

9. United Kingdom Tax Acknowledgment. You agree that if you do not pay or your
employer or the Company does not withhold from you the full amount of income tax
that you owe due to the exercise of the Approved Options (the “Taxable Event”)
within 90 days after the Taxable Event, or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003, then
the amount that should have been withheld shall constitute a loan owed by you to
your employer, effective 90 days after the Taxable Event. You agree that the
loan will bear interest at the official rate of HM Revenue and Customs and will
be immediately due and repayable by you, and the Company and/or your employer
may recover it at any time thereafter by withholding the funds from salary,
bonus or any other funds due to you by your employer, by withholding the funds
from the cash proceeds from the sale of shares of Stock issued upon exercise of
the Approved Options or by demanding cash or a cheque from you.

Notwithstanding the foregoing, if you are an officer or executive director (as
within the meaning of Section 13(k) of the U.S. Securities and Exchange Act of
1934, as amended), the terms of the immediately foregoing provision will not
apply. In the event that you are an officer or executive director and income tax
is not collected from or paid by you within 90 days of the Taxable Event, the
amount of any uncollected income tax may constitute a benefit to you on which
additional income tax and national insurance contributions may be payable. You
will be responsible for reporting any income tax and national insurance
contributions on this additional benefit directly to HM Revenue and Customs
under the self-assessment regime.

 

3



--------------------------------------------------------------------------------

 

10. Applicable UK Taxes. In accordance with UK tax law on the date of grant,
there will be no income tax or National Insurance Contributions due on the
exercise of the Approved Options where, in addition to complying with the rules
of the Subplan, an exercise takes place: (i) while the Subplan remains approved
by HM Revenue & Customs; and either (ii) on or after three years from the date
of grant or, (iii) if earlier than three years from the date of grant, within
six months of the termination of your employment by reason of injury,
Disability, redundancy (within the meaning of the Employment Rights Act 1996) or
retirement (on or after the retirement age specified in Rule 5(a) of the
Subplan).

 

11. Nature of Grant. In accepting the grant, you are acknowledging that:

 

  a. the Plan and the Subplan are established voluntarily by the Company, are
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, unless otherwise provided in the Plan, the Subplan or
this Agreement;

 

  b. the grant of Approved Options is voluntary and occasional and does not
create any contractual or other right to receive future grants of stock options,
or benefits in lieu of stock options, even if stock options have been granted
repeatedly in the past;

 

  c. all decisions with respect to this grant of Approved Options and future
stock option grants, if any, will be at the sole discretion of the Company and
the Approved Options are not an employment condition for any purpose including,
but not limited to, for purposes of any legislation adopted to implement EU
Directive 2000/78/EC of November 27, 2000;

 

  d. your participation in the Plan and the Subplan is voluntary;

 

  e. your participation in the Plan and the Subplan shall not create a right to
further employment with your employer and shall not interfere with the ability
of your employer to terminate your employment relationship at any time with or
without Cause;

 

  f. the Approved Options and the shares of Stock subject to the Approved
Options are not intended to replace any pension rights or compensation;

 

  g. the Approved Options and the shares of Stock subject to the Approved
Options are an extraordinary item that do not constitute compensation of any
kind for services of any kind rendered to the Company, a Subsidiary or to your
employer;

 

  h. the Approved Options and the shares of Stock subject to the Approved
Options are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, dismissal, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Company or your employer;

 

  i. neither the Approved Option grant nor any provision of this Agreement, the
Plan, the Subplan or the policies adopted pursuant to the Plan or the Subplan
confer upon you any right with respect to employment or continuation of current
employment with the Company, your employer or any Affiliated Company;

 

  j. the future value of the underlying shares of Stock is unknown and cannot be
predicted with certainty;

 

4



--------------------------------------------------------------------------------

 

  k. if the underlying shares of Stock do not increase in value, the Approved
Options will have no value;

 

  l. if you exercise your Approved Options and obtain shares of Stock, the value
of those shares of Stock acquired upon exercise may increase or decrease in
value, even below the Exercise Price;

 

  m. no claim or entitlement to compensation or damages shall arise from
forfeiture of the Approved Options resulting from termination of your employment
by the Company or your employer (for any reason whatsoever and whether or not in
breach of local labor laws), and in consideration of the grant of the Approved
Options to which you are otherwise not entitled, you irrevocably agree never to
institute any claim against the Company or your employer, waive your ability, if
any, to bring any such claim, and release the Company and your employer from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then you shall be deemed irrevocably to have
agreed not to pursue such claim and you agree to execute any and all documents
necessary to request dismissal or withdrawal of such claim; and

 

  n. in the event of termination of your employment (whether or not in breach of
local labor laws), the date of termination of your rights (if any) with respect
to the Approved Options as set forth in this Agreement will be measured from the
date that you are no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law); the
Board/Committee shall have the exclusive discretion to determine when you are no
longer actively employed for purposes of your Approved Options.

 

12. Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal
data, as described in this Agreement, by and among, as applicable, your
employer, the Company and its Affiliated Companies, including the Participating
Companies, for the exclusive purpose of implementing, administering and managing
your participation in the Plan and the Subplan.

You understand that the Company and your employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, residency status, any
shares of stock or directorships held in the Company, details of all Approved
Options or any other entitlement to shares of Stock granted, canceled, vested,
unvested or outstanding in your favor, for the purpose of implementing,
administering and managing the Plan and the Subplan (“Data”). You understand
that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan and the Subplan, that
these recipients may be located in your country, or elsewhere, including outside
the European Economic Area, and that the recipient’s country may have different
data privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting your local human resources representative. You authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing your
participation in the Plan and the Subplan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom you may
elect to deposit any shares of Stock acquired upon exercise of the Approved
Option. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan and the Subplan.
You understand that you may, at any time, view Data,

 

5



--------------------------------------------------------------------------------

request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consent herein, in
any case without cost, by contacting in writing your local human resources
representative. You understand that refusal or withdrawal of consent may affect
your ability to participate in the Plan and the Subplan. For more information on
the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.

 

13. Governing Law. The Approved Option grant and the provisions of this
Agreement are governed by, and subject to, the laws of the State of Georgia,
U.S.A., (excluding Georgia’s conflict of laws provision). For purposes of
litigating any dispute that arises under this grant or the Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
Georgia, and agree that such litigation shall be conducted in the courts of Cobb
County, Georgia, or the federal courts for the United States for the Northern
District of Georgia, and no other courts, where this grant is made and/or to be
performed.

 

14. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan and
the Subplan or future options that may be granted under the Plan or the Subplan
by electronic means or to request your consent to participate in the Plan or the
Subplan by electronic means. You hereby consent to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan or
the Subplan through an on-line or electronic system established and maintained
by the Company or a third party designated by the Company.

 

15. Severability. If one or more of the provisions of this Agreement shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Agreement to be construed so
as to foster the intent of this Agreement, the Plan and the Subplan.

 

16. Deemed Acceptance of Grant. There is no need to acknowledge your acceptance
of this grant of Approved Options, as you will be deemed to have accepted the
grant and the terms and conditions of the Subplan and this document unless you
notify the Company in writing within sixty days that you have declined this
grant.

 

17. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Stock. You are hereby advised to consult with your own personal tax, legal
and financial advisors regarding your participation in the Plan before taking
any action related to the Plan.

 

18. Plan Administration. The Company is the administrator of the Plan and the
Subplan, whose function is to ensure the Plan is managed according to its
respective terms and conditions. Questions pertaining to the Plan or the Subplan
should be directed to:

 

COCA-COLA ENTERPRISES, INC. STOCK PLAN ADMINISTRATOR P.O. BOX 723040 USA,
ATLANTA, GA 31139-0040 (001) 678-260-3000

 

6